Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 27, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147296                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  WAYNE COUNTY EMPLOYEES                                                                                 David F. Viviano,
  RETIREMENT SYSTEM and WAYNE COUNTY                                                                                 Justices
  RETIREMENT COMMISSION,
           Plaintiffs/
           Counter-Defendants-Appellees,
  v                                                                SC: 147296
                                                                   COA: 308096
                                                                   Wayne CC: 10-013013-AW
  CHARTER COUNTY OF WAYNE,
           Defendant/
           Counter-Plaintiff-Appellant,
  and
  WAYNE COUNTY BOARD OF
  COMMISSIONERS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 9, 2013
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall submit supplemental briefs within 42 days of the date of this order
  addressing: (1) whether the Court of Appeals erred in holding that provisions of Wayne
  County Enrolled Ordinance 2010-514 violate the Public Employee Retirement System
  Investment Act, MCL 38.1132 et seq.; and (2) whether the ordinance violates Const
  1963, art 9, § 24. The parties should not submit mere restatements of their application
  papers.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 27, 2013
           t1126
                                                                              Clerk